Citation Nr: 1707963	
Decision Date: 03/16/17    Archive Date: 04/03/17

DOCKET NO.  13-12 557	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Hartford, Connecticut


THE ISSUES

1.  Entitlement to a rating in excess of 70 percent for posttraumatic stress disorder (PTSD).  

2.  Entitlement to a total disability rating for compensation purposes based upon individual unemployability due to service-connected disability (TDIU).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

C. Lawson, Counsel


INTRODUCTION

The Veteran served on active duty from May 1968 to November 1969.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from rating decisions by a Regional Office (RO) of the Hartford, Connecticut Department of Veterans Affairs (VA).  This matter was remanded in March 2015 for further development.

The Veteran presented testimony at a Board hearing in December 2013, and a transcript of the hearing is associated with his claims folder.  

The issues were certified to the Board in September 2013.  Additional evidence which was not considered by the RO was provided by the Veteran and received in September 2015.  No waiver of RO consideration of this evidence is necessary, as the Veteran's substantive appeal was received after February 2, 2013.  See 38 U.S.C.A. § 7105 (e) (West 2014); VA Fast Letter 14-02 (May 2, 2014).


FINDINGS OF FACT

1.  The Veteran's service connected PTSD does not produce total occupational and social impairment.  

2.  The Veteran's service connected PTSD, his only service-connected disability, does not preclude him from obtaining or retaining all forms of substantially gainful employment consistent with his 1 year of college education and his work experience.  


CONCLUSIONS OF LAW

1.  The criteria for a disability rating in excess of 70 percent for PTSD have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. § 4.130, Diagnostic Code 9411 (2016).

2.  The criteria for entitlement to a TDIU are not met.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. §§ 3.321, 3.340, 3.341, 4.16 (2016). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

With respect to the Veteran's claims being decided herein, VA has met all statutory and regulatory notice and duty to assist provisions, and it has not been contended otherwise.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2015); see also Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).

The Veteran appeals for a higher rating than 70 percent for his service-connected PTSD, which is rated as 70 percent disabling, and for a TDIU based on it, his only service-connected disability.  

Disability evaluations are determined by the application of the Schedule For Rating Disabilities, which assigns ratings based on the average impairment of earning capacity resulting from a service-connected disability.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  

In Fenderson v. West, 12 Vet. App. 119 (1999), and in Hart v. Mansfield, 21 Vet. App. 505 (2007), the Court discussed the concept of the "staging" of ratings, finding that in cases where an initially assigned disability evaluation or an increased rating has been disagreed with, it was possible for a Veteran to be awarded separate percentage evaluations for separate periods based on the facts found during the appeal period.  The Board concludes that the disability has not significantly changed and that a uniform rating is warranted.

The Veteran's PTSD is rated under 38 C.F.R. § 4.130's General Rating Formula for Mental Disorders, under which a 70 percent evaluation is warranted where there is occupational and social impairment with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; intermittently illogical obscure, or irrelevant speech; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a worklike setting); inability to establish and maintain effective relationships.

A 100 percent evaluation is warranted where there is total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; memory loss for names of close relatives, own occupation, or own name.  See 38 C.F.R. § 4.130, Diagnostic Code 9411.

When determining the appropriate disability evaluation to assign, the Board's primary consideration is a Veteran's symptoms, but it must also make findings as to how those symptoms impact a Veteran's occupational and social impairment. Vazquez-Claudio v. Shinseki, 713 F.3d 112(Fed. Cir. 2013); Mauerhan v. Principi, 16 Vet. App. 436, (2002).  Because the use of the term "such as" in the rating criteria demonstrates that the symptoms after that phrase are not intended to constitute an exhaustive list, the Board need not find the presence of all, most, or even some, of the enumerated symptoms to award a specific rating.  Id. at 442; see also Sellers v. Principi, 372 F.3d 1318 (Fed. Cir. 2004).  Nevertheless, all ratings in the general rating formula are also associated with objectively observable symptomatology and the plain language of the regulation makes it clear that the Veteran's impairment must be "due to" those symptoms, a Veteran may only qualify for a given disability rating by demonstrating the particular symptoms associated with that percentage, or others of similar severity, frequency, and duration.  Vazquez-Claudio, 713 F.3d at 118. 

According to the applicable rating criteria, when evaluating a mental disorder, the frequency, severity, and duration of psychiatric symptoms, the length of remissions, and the Veteran's capacity for adjustment during periods of remission must be considered.  38 C.F.R. § 4.126(a) (2016).  In addition, the evaluation must be based on all the evidence of record that bears on occupational and social impairment rather than solely on the examiner's assessment of the level of disability at the moment of the examination.  Id.  Further, when evaluating the level of disability from a mental disorder, the extent of social impairment is considered, but the rating cannot be assigned solely on the basis of social impairment.  38 C.F.R. § 4.126(b).

Global Assessment of Functioning (GAF) scores are a scale reflecting the "psychological, social, and occupational functioning on a hypothetical continuum of mental health-illness."  See Carpenter v. Brown, 8 Vet. App. 240, 242 (1995); see also Richard v. Brown, 9 Vet. App. 266, 267 (1996) [citing the American Psychiatric Association's DIAGNOSTIC AND STATISTICAL MANUAL FOR MENTAL DISORDERS, Fourth Edition (DSM-IV), p. 32].

GAF scores ranging between 51 to 60 reflect more moderate symptoms (e.g., flat affect and circumstantial speech, occasional panic attacks) or moderate difficulty in social, occupational, or school functioning (e.g., few friends, conflicts with peers or co- workers).  Scores ranging from 41 to 50 reflect serious symptoms (e.g., suicidal ideation, severe obsessional rituals, frequent shoplifting) or any serious impairment in social, occupational or school functioning (e.g., no friends, unable to keep a job).  See 38 C.F.R. § 4.130 [incorporating by reference the VA's adoption of the DSM-IV, for rating purposes].

The preponderance of the evidence indicates that the Veteran does not have the total occupational and social impairment due to PTSD necessary for a 100 percent rating at any time during the rating period.  The Veteran has been married and living with his wife and at least one of his children during the rating period, has reported generally good relationships with his wife and children.  He takes care of his dogs and does chores around the house; and meets regularly with a group of people in a coffee club, with whom he also has stable relationships.  He has shown a full range of affect and smiled to health care providers and has been casually dressed and cooperative.  He has had logical, goal-directed and coherent thoughts.  Two VA examiners have indicated that he has deficiencies in most areas due to PTSD, rather than total occupational and social impairment.  The evidence clearly negates at least the presence of total social impairment due to PTSD.  Accordingly, the Board finds that a schedular disability rating in excess of 70 percent for the Veteran's PTSD is not warranted.  

The discussion above reflects that the rating criteria reasonably describe and contemplate the severity and symptomatology of the Veteran's service-connected PTSD, which is compensated, according to its terms, based on the degree of occupational and social impairment caused by it.  The impairment caused by it is can range from none to total, and the symptoms which are listed are exemplary, meaning any symptoms can be considered.  Thus, consideration of whether the Veteran's disability picture exhibits other related factors such as those provided by the regulations as "governing norms" is not required and referral for extraschedular rating is unnecessary.  Thun v. Peake, 22 Vet. App. 111 (2008).

In this case, the Veteran has not asserted, and the evidence of record has not suggested, that his PTSD creates such an exceptional circumstance to render the schedular rating criteria inadequate.  In this case, there is neither allegation nor indication that his PTSD presents an exceptional or unusual disability picture to render inadequate the schedular rating criteria.  Johnson v. McDonald, 762 F.3d 1362 (Fed. Cir. 2014).

The next question which must be addressed is whether the Veteran's service-connected PTSD warrants a TDIU.  

Total disability ratings for compensation based on individual unemployability may be assigned when the combined schedular rating for the claimant's service-connected disabilities is less than 100 percent, and when it is found that the service-connected disabilities are sufficient to produce unemployability without regard to advancing age, provided that, if there is only one such disability, this disability is ratable at 60 percent or more, or, if there are two or more disabilities, there is at least one disability ratable at 40 percent or more and additional disabilities sufficient to bring the combined rating to 70 percent or more.  38 C.F.R. § 4.16.

The Veteran's service-connected disabilities, alone, must be sufficiently severe to produce unemployability.  Hatlestad v. Brown, 5 Vet. App. 524, 529 (1993).  In determining whether unemployability exists, consideration may be given to the Veteran's level of education, special training, and previous work experience, but not to his age or to any impairment caused by non-service-connected disabilities.  38 C.F.R. §§ 3.341, 4.16, 4.19 (2011). 

The Veteran's only service-connected disability is his PTSD which is rated as 70 percent disabling.  Based on the evidence, the Board concludes that the preponderance of the evidence is against finding that TDIU is warranted for any part of the rating period.  

According to the evidence including the Veteran's April 2011 VA Form 21-8940 and the June 2015 VA examination report, the Veteran has 1 year of college education; and 12 years of work experience as an automobile company supervisor, 6 years of experience as a machine operator, and 21 years of experience at the postal service, from which he retired after what he describes as an administrative/interpersonal dispute with supervisors.  He and last worked full time on January 21, 2011.  He was the supervisor of maintenance operations.  

The Veteran stated in April 2011 that he was forced to retire due to PTSD.  He denied missed time from work related to PTSD when questioned by the June 2015 VA examiner.  In fact, the examiner noted that "when he retired he was paid for 1 year of unused vacation time."  

A VA examiner in June 2011 noted that he had difficulty providing reasons why he could not pursue employment at the current time, instead stating that he was done working and that he had done his time.  The Veteran had described substantial frustration with what he felt was unfair treatment at the Post Office, and his frustration with the perceived incompetence of his superiors.  That examiner found his PTSD to have no more than a moderate impact on his employment status and stated that he did not appear to be unemployable at that time.  

Another VA examiner in November 2012 opined that the Veteran's PTSD does not result in individual unemployability after examining him.  The 2012 examiner noted that the Veteran reported that he had a history of interpersonal problems due to irritability, mood swings, and problems with anger; patterns of hypervigilance and stress related to recurring intrusive thoughts; poor sleep and recurrent nightmares; and depressed mood, difficulties concentrating and low energy and motivation.  However, despite noting these deficits in occupational functioning the examiner found his "mental health symptoms less likely than not result in individual unemployability."  His GAF at that time was 50.

Most recently, pursuant to the Board's 2015 remand, the 2015 VA examiner noted that the Veteran was retired and "has no desire to work."  She found that the Veteran had consistently worked with only "some impact from PTSD."  The examiner noted that the Veteran had not looked for work:  She noted that PTSD "has impacted him in work settings related to high anger/frustration with 'stupidity' perceived in supervisors and coworkers.  She noted only one physical altercation and that "[t]ypically, anger at work involved yelling and pounding on his desk."  However, as noted above, he denied missed time due to PTSD and also denied that disrupted sleep impacted his focus on the job.  He told the Veteran that, while she did not determine percentages of disability, given the functioning necessary for a total rating, it was suggested that the Veteran "prepare for his rating to stay the same."  The clear inference is that the examiner did not believe a higher rating, either a TDIU or on a schedular basis, was warranted,

The Board also requested an unemployability opinion from a vocational rehabilitation specialist if the examiner did not find symptoms consistent with a total schedular rating or TDIU.  An August 2015 report by a VA vocational rehabilitation counselor concluded that such an opinion could not be made as there was not enough evidence available.  The vocational counselor explained she was unable to determine if the Veteran was feasible for employment because the Veteran was not currently employed, was not engaged in an active employment search, and did not have the desire to work.  As there is no indication in the record that such evidence could be developed (the Veteran was clear during the 2015 VA examination that "he is retired . . . and has no desire to work and has not looked for work"), the Board finds that no further development in this regard is necessary and there has been substantial compliance with the Board's Remand.

The Board does not find the evidence provided by his VA social worker indicating that he is not able to work anymore and cannot return to work due to his PTSD to be persuasive, given the rest of the evidence.  Her August 2012 letter simply stated "[h]e is not able to work."  While the letter described his PTSD as severe and noted that "the severity of his symptoms and the detrimental impact this has had on his work and relationship life has been documented extensively in his medical record," no clear rationale for this conclusion was provided.  Her November 2010 letter was very similar and also did not provide the specific reasoning behind her opinion that the Veteran was no longer able to work.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008) (the probative value of a medical opinion comes from when it is the factually accurate, fully articulated, and sound reasoning for the conclusion, not the mere fact that the claims file was reviewed).  On the other hand, the unemployability opinions of the VA examiners refers to specifics to support her conclusion, including using references from the evidentiary record (i.e., the Veteran denied taking leave for PTSD and at retirement had a year of unused leave.).  As such, the Board finds the VA examiners' opinions to have greater probative value.

The social worker's April 2013 letter indicating that she had in the past encouraged him to pursue retirement as soon as possible, due to psychiatric symptoms, has also been considered.  Finally, the August 2015 mental health note by the social worker noted that "a salient theme in his psychotherapy sessions centered around the unrelenting stress he experienced at his work place, in large part fueled by severe hyperarousal symptoms and the drain of dealing daily with other symptoms of this disorder."  She noted that "[f]or several years before he retired we discussed the possibility of his cutting down on work hours or retiring early, as the distress he was experiencing at his work place was exacerbating his PTSD."  She also noted a "long history of marital discord and a pervasive sense of estrangement from and wariness of others."  She noted that "his PTSD continues to be severe and disruptive to his day to day functioning and quality of life."

There is no indication that the VA social worker who wrote letters on the Veteran's behalf considered whether, given his past education and work experience, he would be able to maintain other forms of substantially gainful employment.  The 2015 VA medical opinion, on the other hand, considered the significant evidence of record, including the Veteran's military service treatment records, the VA treatment records, the prior VA examination reports, and the Board remand.  The weight of a medical opinion is diminished where that opinion is ambivalent, based on an inaccurate factual premise, based on an examination of limited scope, or where the basis for the opinion is not stated. Reonal v. Brown, 5 Vet. App. 458, 461 (1993); Sklar v. Brown, 5 Vet. App. 140 (1993).

The Board notes that the representative has indicated that the opinions of the Veteran's VA social worker should be considered more probative, as she treats him.  However, her opinions are deemed less probative for the reasons provided above, and VA does not have a treating practitioner rule.  

The preponderance of the evidence is against the claims and there is no doubt to be resolved.  38 U.S.C.A. § 5107; Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1991).

The Board acknowledges that the Veteran has demonstrated that he is upset that VA has not granted the benefits sought on appeal, as reflected by evidence of record, including the "vague threats" he made towards "people at the BVA" noted by the 2015 examiner.  The Board notes that some of the Veteran's frustration appeared to be with the fact that "someone else determines the percentages who does not meet him."  In this regard, the Board notes that the Veteran and his representative did meet with the undersigned via videoconference at the time of his December 2013 hearing and, thereafter, the case was remanded by the Board in an attempt to develop evidence in support of his claim.  However, in light of the law and evidence, neither of the benefits sought on appeal can be granted.  

The Board would also like to thank the Veteran for his service, which included combat service in Vietnam as a Marine rifleman.  The Board wishes the Veteran well; and regrets that based on the evidence of record, it cannot grant the benefits sought. 


ORDER

A rating in excess of 70 percent for PTSD is denied.

A TDIU is denied.




______________________________________________
M. C. GRAHAM
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


